Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2017/0134943) in view of Yank et al. (US 2018/0063788).
Regarding claims 1, 2, 7, 10, , and 13, Min teaches a wireless device for handling wake-up signaling, wherein the wireless device is configured to: receive a wake-up signal comprising wake-up information and receiver information (i.e., LP-WUR receives wake-up signal [0011], and verifies the signal authenticity for the intended receiver [0031], [0057]); determine whether the wake-up signal is intended for the wireless device based on the wake-up information (i.e., a wake-up preamble 210 (indicating that this is a wake-up message), a receiver ID 215 (so that the wireless device may determine that it is the intended recipient of the frame 200), optional length 220 and data fields, and a frame check sequence (FCS) 230 (for error checking [0032]; a wake-up preamble 310 (indicating that this is a wake-up message), a HMAC 315 (protected receiver ID so that the wireless device may determine that it is the intended recipient of 
Zhang does not specifically teach a wake-up signal comprising wake-up information and authentication information. However, the preceding limitation is known in the art of communications. Yang teaches that the first station includes a processor, and a computer readable storage medium storing programming for execution by the processor. The programming including instructions to configure the first station to transmit a wake-up signal to a second station, generate a first frame including a 
Regarding claims 3, 9, 12, Min in view of Yang further teaches all the limitations above. Min further teaches upon determining that the wake-up signal is intended for the wireless device, interface circuitry is further configured to initiate wake-up of the processing circuitry before forwarding the authentication information to the processing circuitry ([0014], [0048]).        
Regarding claim 4, Min in view of Yang further teaches all the limitations above. Min further teaches the processing circuitry comprises a microprocessor unit configured to initiate wake-up of the radio circuitry (LP-WUR wakes up the transceiver [0011]).  
Regarding claim 5, Min in view of Yang further teaches all the limitations above. Min further teaches the processing circuitry comprises a Secure Cryptoprocessor configured to determine whether the wake-up signal is authentic based on the authentication information ([0031]).         

Regarding claims 8, 11, Min in view of Yang further teaches all the limitations above. Yang further teaches upon determining that the wake-up signal is intended for the wireless device, forwarding the authentication information from interface circuitry to processing circuitry comprised in the wireless device for initiating wake-up of radio circuitry comprised in the wireless device in order to use the wake p signal and the message integrated code to verify when to transmit a second frame to  the access point (AP)  ([0011], [0058], [0060]-[0062]).   
Conclusion         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN A GELIN/Primary Examiner, Art Unit 2643